 394DECISIONSOF NATIONALLABOR RELATIONS BOARDthe several States, and such of them ashave been found to constitute unfairlabor practices tend to lead to labor disputesburdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and that it takecertain affirmative action in order to effectuate the policies of the Act.Therecommended order predicated on the Respondents'refusal to bargain,during astrike,as the term"strike" is defined In the Act,is, of course,not intended torequire the Respondent to bargain during strikes in violation of contracts.Theorder as to insurance also is not intended to require the Respondent to bargainconcerning insurance changes to take effect during the term of the 1950 contract,except that such limitation does not apply to the order requiring the Respondentto furnish information on the matter.CONCLUSIONS OF LAW1.TheRespondent has violated Section 8 (a) (1) and(5) of the Act and hasengaged in unfair labor practices within the meaning of Section 2 (6) and (7)^of theAct byrefusing to bargainwiththe Union while its employees were en-gaging in strikes(slowdown and 1-week work stoppage) involving no contractinfringements,by refusing to bargainwiththe Union concerning changes in agroup insurance program,by refusing the Union's request for information rele-vant to negotiations concerning the group insurance program, and by institutingchanges'in vacation payments affecting employees in the appropriate unit rep-resentedby the Unionwithout first notifying and negotiating with the Union.2.The Respondent has not refused to bargainwiththe Union concerningpensionsor withcertain designated union representatives,within the meaningof Section 8 (a) (1) and(5) of the Act.3.The Respondent has not discriminatorily postponed a wage increase,withinthe meaning of Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication in this volume.].STANISLAUSIMPLEMENT AND HARDWARE COMPANY,LTD.andINTER-NATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 41.Case No. 20-CA-583.November 19, 1952Decision and OrderOn February 7, 1952,Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter,the Respondent filedexceptions to the Intermediate Report and a supporting brief.101 NLRB No. 91. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.395The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions.2Like the Trial Examiner, we find that on and after January 1951,the Respondent violated Section 8 (a) (5) and (1) of the Act by re-fusing to bargain in good faith with the Union. In so finding, werely upon the following considerations :(1) In negotiating about the union-shop clause, the Respondenttook shifting positions, (a) at first, objecting to the Union's proposalfor a union-shop clause contingent on winning a union-authorizationelection, because of the alleged propaganda value to the Union ofsuch a clause in advance of such an election, (b) then, contending thatany discussion even of a contingent union-shop clause before such anelection was illegal, and (c) finally, after the Union had won a union-authorization election to which Respondent had agreed, the Re-spondent asserted that it would not agree to a union shop because ofits opposition to compulsory union membership.(2) In March 1951, about a week before the union-shop election,Zimmerman, the Respondent's president, without prior consultationwith any authorized representative of the Union, announced to theemployees a general wage increase, to be effective upon approval bythe Wage Stabilization Board, stressing the fact that the increase wasbeing granted by the Respondent upon its own initiative.Such uni-lateral action, particularly after the Respondent had refused in itsnegotiations with the Union to agree to any wage increase, is theantithesis of good faith bargaining.(3)Although the Union on July 23, 1951, proposed resumption ofnegotiations, the Respondent took no action on this proposal untilthe end of October.When meetings were finally arranged for No-vember 15 and 16, the Respondent's officers failed to attend, withoutany convincing explanation, thus rendering the meetings abortive.(4)On July 23, 1951, and again on July 27, 1951, in connectionwith its request for resumption of negotiations, the Union asked Re-spondent for a list of its current employees with their classificationsand rates of pay.The Respondent, on each occasion, indicated thatthis request would be referred to its president, but the information'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog and Mem-bers Styles and Peterson].2 The Intermediate Report contains a typographical error which is corrected as follows :In footnote 30, the citation forBurnstde Steel Foundry Companyshould be 89 NLRB 128,136. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDsought was not furnished to the Union, nor was any reason given fornot furnishing it.The Board has frequently held that such informa-tion is necessary to enable a union to bargain effectively, and that thewithholding of such information by an employer is incompatible withgood faith bargaining .3(5)On November 23, 1951, shortly after the Respondent had failedto attend bargaining conferences, Baxter, the Respondent's repre-sentative, stated to the Union's representative that the Respondentwould "stall" the Union for a year and then "have a decertificationelection" among the Respondent's employees.All the foregoing circumstances, as more fully detailed in the Inter-mediate Report, convince us that the Respondent approached thebargaining table, not with a sincere desire to resolve its differenceswith the Union, but with a purpose merely of engaging in protractedand meaningless surface bargaining, hoping by such conduct to under-mine the Union's status as the representative of the employees.Re-spondent's conduct thus did not satisfy the statutory requirement ofgood faith bargaining.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Stanislaus Hardware and Imple-ment Company, Ltd., of Modesto, California, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Failing or refusing to employ any individual, or otherwisediscriminating against him, because he has filed a charge with theBoard or because the Respondent believes that such individual hasfiled a charge or is responsible for such filing.(b)Failing or refusing to bargain collectively in good faith withInternational Association of Machinists, District Lodge No. 41, asthe exclusive representative of all of the employees in the Respondent'splace of business at Modesto, California, who are employed in thetractor, welding, implement, and pump shops, including the truckdriver and janitors in these shops, but excluding all other employees,assistant foremen, and all other supervisors as defined in the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to form,join, or assist labor organizations, to join or assist InternationalAssociation of Machinists, District Lodge No. 41, to bargain collec-tively through representatives of their own choosing, and to engage inE SeeThe Electric Auto-LiteCo., 89 NLRB 1192,1197;Yawman & Erbe Mfg.Co..89NLRB 881,and cases there cited. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.397concerted activities for the purpose of collective bargaining or othermutual air or protection, and to refrain from any or all of such activi-ties, except to the extend that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which we find will effectu-ate the policies of the Act :(a)Offer Joseph B. Sims immediate employment as a mechanic'shelper in the tractor shop or a substantially equivalent position, in-cluding, but without limitation thereto, the position of helper in theimplement shop or pump shop, without prejudice to his seniority rightsand privileges; and make him whole in the manner set forth in sectionV of the Intermediate Report, entitled "The Remedy."(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due.(c)Upon request, bargain collectively in good faith with Inter-nationalAssociation of Machinists, District Lodge No. 41, as theexclusive representative of the employees in the appropriate unitdescribed above with respect to lawful requirements that they jointhe Union, rates of pay, wages, hours of employment, and other con-ditions of employment, and if an agreement is reached, embody itin a signed agreement.(d)Post at its place of business in Modesto, California, copies ofthe notice attached to the Intermediate Report marked "AppendixA."' Copies of said notice, to be furnished by the Regional Directorfor the Twentieth Region, shall, after being signed by the Respondent'srepresentative, be posted by the Respondent, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices, are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.This noticeshall beamended bysubstitutingin the caption thereof the words "A Deci-sion and Order" for the words "TheRecommendations of a Trial Examiner."If thisOrder is enforced by a decree of a United States Court of Appeals, the noticeshall befurther amended by substitutingfor said words"A Decisionand Order"the words"A Decreeof the United States Court of Appeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn April 30,1951,International Association of Machinists,District Lodge No.41, filed a charge with the National Labor Relations Board against the Stanis- 398DECISIONS OF NATIONALLABOR RELATIONS BOARDlaus Implement and Hardware Company, Ltd' The Union thereafter filed twoamendments to the charge, the first on July 16, 1951, and the second on Decem-ber 17, 1951.Based upon the charge and the amendments hereto, the GeneralCounsel of the Board, on December 27, 1951, issued a complaint alleging thatthe Respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of the National Labor Relations Act, as amended(61 Stat. 136-163), referred to herein as the Act. The Respondent has been dulyserved with copies of the charge, amendments thereto, and the complaint.The significant substance of the complaint is that the Respondent, in violationof Section 8 (a) (1) and 8 (a) (5) of the Act, has unlawfully failed and refusedto bargain with the Union as the duly designated representative of an appro-priate unit of the Respondent's employees; and has violated Section 8 (a) (1)and 8(a) (4) by failing and refusing to rehire Joseph B.Sims(on occasion re-ferred to as Joe B. Sims), a former employee, because a charge was filed in aprior proceeding alleging thatSimshad at one time been discriminatedagainstby the Respondent. The Respondent has filed an answer 2 in which, in substance,itdenies the commission of any unfair labor practices and alleges that it hasbargained in good faith with the Union and that it did not fail or refuse to re-hire Sims for the reason alleged in the complaint. The answer admits relevantallegations of the complaint describing the Respondent's interstate opera-tions, the Union's status as a labor organization, the composition of anappropriate bargaining unit of the Company's employees, and the Union's certifi-cation by the Board, after an election, as the duly authorized bargaining repre-sentative of the unit.These admissions will be appropriately reflected in findingsmade below.Pursuant to notice duly served upon all parties, a hearing was held before me,as duly designated Trial Examiner, at Modesto, Calfornia, on January 15, 16,and 17, 1951.All parties were represented by counsel, participated in the hear-ing, and were afforded a full opportunity to be heard, examine and cross-examinewitnesses, adduce evidence, submit oral argument, and file briefs.At the close ofthe General Counsel's case-in-chief, the Respondent moved to dismiss the com-plaint.The motion was denied. The motion was renewed after the close of theevidence.Decision on that motion was reserved for disposition in the Inter-mediate Report.The findings and conclusions set out below require a denialof the motion, and it is hereby denied. The parties waived the submission of oralargument and have not filed briefs.Upon the entire record in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent is a California corporation and is engaged, at Modesto,California, in the business of selling hardware and farm machinery, implements,1The National Labor Relations Board will be designated herein as the Board:Interna-tional Association of Machinists,District Lodge No. 41, as the Union ; and StanislausImplement and Hardware Company, Ltd., as the Respondent or Company.Referencesherein to the General Counsel of the Board,where applicable,include the attorney whoappeared in his behalf at the hearing.2 Section 102.21 of the Board's Rules and Regulations,Series 6, provides that ananswer"shall be . . . signed and sworn to by the respondent or by a duly authorizedagent with appropriate power of attorney affixed."The answer filed herein was signedby W. M.Caldwell,an individual,on behalf of California Association of Employers, whosename appears at the foot of the answer in a signatory capacity as the Respondent's repre-sentative.The answer is unsworn and no power of attorney is affixed.In the absenceof any challenge to the form of the answer, I have treated it as though it conformed tothe requirements of the Rules and Regulations. STANISLAUSIMPLEMENT AND HARDWARECO.,LTD.399and parts,at retail,and in servicing and repairing machinery and implements.Duringthe calendar year1950,in the regular course of its business, theRespondent purchased merchandise valued in excess of$450,000.Such goodswere producedby manufacturing concerns located outside the State of California,shipped to distributionpoints of such companies within the said State, andthence reshipped tothe Respondent's place of business in Modesto.During thesame period,in the regular course of its business,the Respondent sold forshipmentfrom its said place of business to points outside California,merchandisevalued at more than $25,000. I find thatat all times material herein, theRespondent was engagedin interstatecommerce and that itsoperations affectedinterstate commerce,within the meaningof the Act'II.THELABOR ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge No. 41, is a labororganizationwhich admits to its membership persons employed by theRespondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory statementIn a Decision and Direction of Election (91 NLRB 618) dated October 3,1950, the Board described the composition of an appropriate collective bargain-ing unit of the Respondent's employees and directed an election among them toresolve a question of representation.In an electionwhich followed, a majorityof the employees in the unit voted to designate the Union as their collectivebargaining representative.On December 22, 1950, the Board certified theUnion as the exclusive bargaining representative of the unit.The Union andthe Respondent thereafter engaged in negotiations which will be described insome detail below.Based uponthe Board's Decision and Direction of Election, I find that allemployees in the Respondent's place ofbusinesswho are employed in thetractor,welding, and implementand pumpshops, including the truck driverand janitors in these shops, but excluding all other employees, assistant fore-men, and allother supervisors, as defined in the Act, constitute a unit appropriatefor the purposes of collectivebargainingwithin the meaning of Section 9 (b) ofthe Act. It isalso foundthat sincethe issuanceof the certification, the Unionhas at all timesbeen the exclusive collectivebargaining representative of theappropriate unit within the meaning of Section 9 (a) of the Act.There has been a priorunfair laborpracticeproceedingagainst theRespondentin Case No. 20-CA-512, and some reference to it is appropriateat least asbackground of the allegations relating toSims.In that case the complaintallegedthat on various occasions in 1950, the Respondent had, in contravention of theAct, interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, and had discriminatorily laidoff Sims on June 27, 1950, and thereafter refused to reinstate him, because hehad engaged in union activity.The Respondent in its answer denied that it hadengaged in the unlawful conduct attributed to it.After a hearingupon theissues,a Trial Examiner in an Intermediate Report dated April 20, 1951, foundthat the Respondent had violated the Act, by interrogating employees concern-ing their union activities ; offering them inducements to refrain from union,activity or to oppose unionization ; threatening and warning them that benefitswould be withdrawn and other reprisals visited upon them if theyengaged in2See, also,91 NLRB 618 and the Board's order in Case No. 20-CA-512 (unreported). 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activity ; suggesting to an employee that he engage in espionage for theCompany at a union meeting ; and announcing a general wage increase shortlybefore the representation election in order to influence the votes of the employees.The Examiner found that Sims was not "laid off or discharged" because of "hisunion affiliation or activities, but was released because of slack business condi-tions and in order to enable him to accept other employment that had beenoffered him."The Examiner recommended to the Board that it enter an orderdirecting the Respondent to cease and desist from the unlawful conduct in,which it had engaged, and dismissing that portion of the complaint which alleged,that Sims had been discriminatorily laid off and denied reinstatement.No ex-ceptions were filed to the Intermediate Report, and on May 17, 1951, the Boardentered an order adopting the findings, conclusions, and recommendations of theExaminer.B. The bargaining negotiations and related eventsThe Union, and the Respondent held their first negotiating meeting on January3, 1951.The Union was represented by John Alcamo, its business representative,and the RE spondent by Henry Zimmerman, president of the Company, and Theo-dore Haug.l, a representative of an organization known as the California Associa-tion of Employers (referred to herein as CAE), of which the Respondent is amember.There is some question, because the evidence is conflicting, whetherClifton Roi Aker, the firm's secretary-treasurer, attended the first meeting, but it isundisputed that Rooker attended all the subsequent negotiation meetings.Zimmerman, who appears to have complete control of the Respondent's person-nel and business policies, attended about half of the bargaining conferences.Both at the first negotiating meeting and at those which followed, Alcamoand Haugh were the principal spokesmen for their respective sides.At the first meeting Alcamo gave Haugh and Zimmerman copies of a pro-posed agreement "in order to start negotiations," as Alcamo put it.The meet-ing was exploratory in nature and was devoted principally to a reading of theagreement by those present and an explanation of some of its terms by Alcamo.No agreement was reached on that occasion on any of the provisions of the pro-posal.Either at that meeting or at the one which followed (January 10),Haugh informed Alcamo that agreement by the Respondent with respect to anyclause was to be regarded as tentative and was "not to be effective until if andiwhen we actually executed the entire contract." Alcamo stated that hisagreements were to be regarded as tentative and subject to "final approval"by the vote of the membership of the Union.All told, the parties met for negotiations on seven or eight occasions In,January; three times in February, twice in April, and once in May.'Duringthe negotiations, whether in a form proposed by the Union or counterproposedby the Respondent, the parties expressed tentative agreement on most of thesubjects under negotiation. It would serve little or no purpose to review thevoluminous evidence bearing on the areas of tentative accord or to give separateconsideration to each paragraph of the Union's proposal and how it fared dur-ing the lengthy discussions between the parties. In my judgment, for reasonsthat will appear, the key to the Respondent's motivation may be found in thecourse the negotiations took on at least one issue (the union-shop proposal)4 llaugli testified that theparties met on-January 11.Alcamodenied it.It is unneces-saryto resolvethe issue,sinceit is relatively unimportant.0Alcamoalsomet with Larry Baxter, a representative of CAE,on November 15 and 16,1951,but, as will appear below,no bargaining negotiationsoccurredon these occasions. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.401on which no accord was ever reached and in a pattern of conduct in which theRespondent engaged both during the negotiations and after their termination.The Respondent's employees went on strike on April 20, 1951. The last nego-tiating meeting prior to the strike was held on April 19.As of that date, theparties were in disagreement on the Union's proposals concerning (1) a unionshop, (2) premium pay for Saturday work,as such,(3) the establishment oftwo or three a classifications in addition to those established during the negotia-tions, and (4) wage rates for two classifications.Much, if not most, of thecontroversy arising from the unresolvedissues focused uponthe union-shopproposal.The union-shop proposal is contained in section I, paragraph 1 (b) and (c) ofthe proposed agreement.In essence,it provides that employees shall becomemembers of the Union within 30 days of their employment, that they remainmembers asa condition of continued employment, and that the Company termi-nate the employment of any employee who fails to join the Union within theprescribed period or to pay "regular initiationfeesor dues."The effectivenessof these provisions is made contingent upon their subsequent authorization bythe employees in an election, as required by the then existing provisions of theAct.The following is a summary of Alcamo's version of theprincipalfeatures ofthe union-security negotiations : At the meetings held on January 10 and 17,Haugh objected to the inclusion of the union-security clauses in the proposedagreement, expressing the view at the latter meeting that if the applicable pro-visions were included, the Union would seek to gain votesin an authorizationelection by telling employees that the Company by signing the agreement showedthat it favored a union shop. At both meetings Alcamo proposed,as an alter-native, that the clauses at issue be deleted from the proposedagreement andplaced in the form of a letter from the Company. On both occasions Haugh re-sponded that he had no serious objections to the proposed alternative, and atthe January 17 meeting he stated that he would discuss the proposal with Zim-merman. During the course of the next fewmeetings,Alcamo assumed that sucha letter would be forthcoming! At the meeting of February 5, Haugh informedAlcamo that a few days earlier, at one of its staff conferences, CAE had adopted"a new policy that in the future there would be no discussionon unionsecurity,"prior to an authorization election, and had taken the position that "it was illegalto discuss" such matters before an election.Alcamo expresseddispleasure atthe turn the Company's position had taken, inasmuch as CAE had negotiatedunion-security provisions under similar circumstances for other companies.At$ According to Haugh,the disputed classifications were those of welder specialist,black-smith, and painter.Alcamo's testimony is that the Respondent agreed to the establish-ment of the painter classification and that the classifications that the Company refusedto establish were those of assemblyman-repairman and blacksmith.Although the recordis not clear, it is not unlikely that Haugh and Alcamo had the same occupation in mindin their respective references to welder specialist and assemblyman-repairman.If thatis so, the only conflict intheir relevant testimony is whether they agreedto the establish-ment of a painter classification.The conflict is of little importance,and the divergencein classificationterminologyhas no significant bearing on the vital issues in the case.4Alcamo seems to have based his assumption upon Haugh's demeanor and upon thelatter's statement that he had no "serious"objection to the alternative proposal.HarryWerner, a business representative of the Union who accompanied Alcamo to themeetingof January 31, testified that onthat occasion Haugh agreed to furnish such a letter.Alcamo's description of that meeting makes no reference to a discussion of the proposedletter.Alcamo impressed me as a reliable witness, whereas I thought that Werner'srecollection of other features of the meeting was infirm.I do not credit Werner's claimthat Haugh explicitly agreed to the alternative proposal on January 31. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meetings of February 6 and 12, Haugh adhered to hisrefusalto agree to theunion-security proposal either in the proposedagreement or in the form of aletter.At the February 12 meeting, Alcamo askedHaugh if theCompany wouldconsent to the holding of a union-authorization election.Haugh replied that itwould do so and at Alcamo's request gave the Union a letter to that effect. Thepartiesagreed to defer further meetings until after an election.The next meet-ing was held on April 13, after a majority of the employees had votedin an elec-tion to authorize the Union to enter intoa union-shop agreement$During thecourse of the meeting, Haugh told Alcamo that he was "having a hell of a time"with Zimmerman (who was absent) and that he did not believethat Zimmerman"would ever agree tosign."Haugh coupled his assertion with a statement thatitwas "off the record" and that, if the occasionarose,he would deny that hehad ever made such a statement. At the meeting that day, Haugh for the firsttimestated that the Company would "not sign any contract with aclause in itthat would compel any employee to become a member of the union." Alcamoreproached Haugh for having waited so long beforeexpressingthat position,asserting that the Company should have announced the policyearlier so thatthe Union would have known "what position to take." Alcamo also questionedthe "sense" of holding the election.The negotiators then proceededto discussother matters at issue.At the next meeting, held on April 19, the Company'srepresentatives were informed that the employees had voted to strike and woulddo so unless the issues separating the parties were resolved.Haugh reiteratedthe position with respect to a union shop, which he had expressed at the previousmeeting.The parties were unable to reach anyagreementon union securityand other disputedissues,and on the following day, the Respondent's employeeswent on strike.9Haughwas the Respondent's principal witness with respect to the negotia-tions.As he also appeared as the Respondent's trial counsel at the hearing,his direct examination was given in narrative form.His account of the union-shop discussions accords with that of Alcamo in some respects and differs sub-stantially in others.It is unnecessary to dwell upon the points of agreement.The following is a summary of relevant testimony given by Haugh with respectto the union-shop discussions and reflects the significant differences betweenhis account and that of Alcamo.At the meeting of January 10, Haugh told Alcamo that the union-shop pro-posal was "not acceptable until an election" and that he objected to, and didnot "like," the proposed clauses because they were made contingent upon theoutcome of a union-authorization election.When the proposal came upfor discusion on January 17, Haugh stated that he "didn't like to agree to anyunionsecurity in advance" of an election because it enables a union to use theagreement as a means of persuading employees to approve a union shop in anelection, whereupon Alcamo proposed the use of a letter containing the union-shop clauses as an alternative to their inclusion in the agreement, pointingout that both he and Haugh knew of instances where that had been done.Haughrejected the alternative suggestion on the ground that the Union "could usethe letter just like they could the contract."During the meetings held onFebruary 5, 6, and 12, Haugh reiterated his opposition to a union-shop agree-8 It was stipulated at the hearing,and I find, that the election was held on March 23,1951, and that the Board, on April 12, 1951, duly issued its certificate to the effect thata majority of employees in the unit had voted to authorize the Union to enter into aunion-shop agreement.g The parties met briefly on May 15 at the instance of the State Conciliation Service.They reiterated adherence to their respective positions, and no issues were resolved. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.403ment made contingent upon the results of anelection.On February 12, as onprior occasions,he said that the Respondent would consent toa union-shopelection and gave Alcamo a letter to that effect.At the meeting of April 13,the first after the election,he informedAlcamo that the Respondent would notagree to aunionshop because "we did not believe in compulsoryunionismand didnot intend to agree to any provision that would require any employee tobelong to a union."Alcamo continued to insist upon a union shop, althoughHaugh stated that the Respondent "mightgo for [a] maintenance of member-ship" provision 1*Haugh denied that he stated that he would discuss the alternativeproposal ofthe letter with Zimmerman;that he made"off the record"statements con-cerning his"difficulty"withZimmermanand his (Haugh's) belief that theCompany's president would not sign an agreement; and that he told Alcamothat CAE had, a few days prior to themeeting ofFebruary 5, adopted a "newpolicy" that it was illegal to "discuss"a union-shop proposal in advance ofa union-shop election.However, Haugh stated under cross-examination thatitwas his personal construction of the Act that discussion of a union shopprior to an election was unlawful, and he admitted telling Alcamo that "dis-cussion of the union securityclause ... was possibly illegal, that the unionhad no right to ask for it until after there had been an election."Haugh didnot state when he made these remarks to Alcamo.Various factors in Haugh's testimony,as well as his demeanor at certainpoints in his account, militate against acceptance of his version of the union-shop negotiations., An evasive flavor and significant self-contradiction appearedin his testimony when he was interrogated concerning the period when theRespondent first reached a decision not to agree to a union shop. As alreadynoted, it was not until April 13 that the Respondent for the first time definitivelytold the Union that it would not agree to a union shop. This position wasnot stated until almost 3 months after the negotiations opened, after approx-imately a dozen meetings had been held, and after the Government had goneto the expense, and the parties had taken the time and trouble, of holding anauthorization election.It thus became pertinent to inquire as to the pointat which the Respondent had reached a decision not to agree to a union shop.The following excerpts from Haugh's testimony (with emphasis supplied) arerevealing :Q. Now, at what point had the company reached the decision not to agreeto a union security provision, Mr. Haugh?A. That's hard to answer. I had some conferences with Mr. Rookerand Mr.Zimmerman, in whichthat question was discussedafter it becamea majorissue in the negotiations. I am not certain when the first time was,but I do know it was in the early stages.We didn't discuss it,because Isaid, "That is not an issue until there is an election." I said, "until afteran election we won't talk about it. If they get an election and wehave one, and they win it, then we will have to talk about it."But whether it was during that period that Mr. Zimmerman and Mr.Rooker told me that they would not sign anything that would force anyof their employees to join a union if they didn't want to, I don't know.Thatis the language they used to me.10 In the light of findings made below, I am unable to conclude that this was a firmoffer, as Haugh claimed at the hearing.Moreover, the language used is not that of a firmoffer, and Baugh testified that he "just threw it in" because he did not expect Alcamo toaccept the proposal.242305--53-27 404DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Well, was that position taken before the unionauthorization electionwas held?A. No, there wasn't any position taken on it.****s**Q.Well, did Mr. Zimmerman or anyone else representing managementtell you that the company would not agree, as you put it, to anyarrange-ment whereby an employee would haveto join a union?A. Yes, sir.Q.Well, was that position given to you before theunionauthorizationelection was held?A. Not as I recall, becausewe didn't discussit.That phase of it,whetheror not we would sign one, wasn't an issue until there had been an election,andI don't recall discussing itor getting any instructions from Mr. Zimmer-man on it until after the election, because I had taken the position that wewouldn't discuss it and we wouldn't sign the one proposed, wouldn't discussit until after an election.TRIAL EXAMINER MARX :Well, it is your position that you didn't discuss itwith the company prior to an election, what the company's position was onsigning a unionsecurityprovision?THE WITNESS : Oh, no.We discussed it,but I don't recall any occasionwhen Mr.Zimmermantold me that he wouldn't signanythingrequiring unionmembershipuntil after the election.Until thattimeI didn't give the ques-tion ofwhether or not we wouldsign asecurity clause, whether it be the oneproposedor anotherone, I didn'tgive that too much considerationbecause Iwasn't interestedin talkingabout it.We did have a conference after the election.I said,"Now weare right upagainst it.We have got to makeup our mindswhat we are going to do withthis clause."Mr. Zimmerman said hewouldn't signanythingthat required aman to join a union ifhe didn't want to.Q. (By Trial Examiner MARX.)And you are certain that he never toldyou anything of the sort prior to the election?A. No, I don't.I recall no discussion of that particularpoint prior to theelection.The emphasizedportions of the quoted excerpts reflect repeatedself-contra-dictions on the question whether Haugh had, prior to the election, discussed theCompany's position on a union shop with its managementofficials.Moreover,it is difficult to believe that he would be unable to recall whether the Companyreached its conclusion concerning the union-shop proposal before the election.Against the background of Haugh's demeanor while giving the quoted testimony,the self-contradictions and the evasive flavor of his responses to whatis basi-cally a simple, but important, question impel me to the conclusion that thewitnesswas considerably less than frank in responding to efforts to shed some light onthe subjectat issue.Another illuminating feature ofHaugh'stestimony may be noted.Duringhis cross-examination he expressed the conviction that as the Act stood at thetime of the negotiations it was illegal even to discuss a union-shop proposal atbargainingnegotiations prior to an election." If he actually entertained that"'Undercross-examination,Haugh admitted the possibility thathe had on anotheroccasion negotiated concerning a union shop prior to an election,althoughhe stated hedid so becausethe employer involved would notfollow hisadvice.In connection withHaugh's construction of the formerprovisionsof the Act, which providedfor union-shopelections,itmay be noted that theBoardhas repeatedly held thatitwas not illegal to STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.405belief, it seems strange that nowhere in his narrative account of the negotiationson direct examination does it appear that he expressed such a position to Al-camo.Be that as it may, although Haugh denied that he told Alcamo that therelevant construction of the Act was CAE's "new policy." "the significant factis that he did express such a statutory construction to Alcamo for the first timeafter the parties had had seven or eight meetings."Haugh's failure to makeany reference,during his direct examination,to this meaningful phase of thenegotiations contributes to my impression that his testimonywas lacking infrankness.Because of my impression of Haugh and the infirmities in his testimony, Iam unable to credit his version of the union shop negotiations.Alcamo im-pressed me as a forthright witness, and I credit his account of the negotiationsand ofthe statements he imputes to Haugh"The Respondent's claim of good faith may be measured not only by itscourse of conduct during the negotiations 15 but by a series of events whichoccurred away from the bargaining table.InMarch, about a week before the union-shop election, and while thenegotiationswere suspended pending its outcome, Zimmerman and Rookerapproached an employee, Roscoe Larkin, while he was at workand invitedhim to join them for coffee. Larkin left his work and went with Zimmermanand Rooker to a nearby restaurant. There Zimmerman asked Larkin If hethought the Union would have any objection to a 10 percent general wageagree to a union-shop provision and make its effectiveness contingent upon the outcomeof an election.SeeSnyder Engineering Corporation,90 NLRB 783;West EndChemicalCo., 89 NLRB 611;Barium Steel and Forge, Inc.,88 NLRB 564;Asplundh Tree ExpertCo., 92 NLRB 1013;Schaefer Body, Inc.,85 NLRB 1247;Hazel Atlas Glass Co. andClarksburg PaperCo., 85 NLRB 1305;Allen V. Smith, Inc.,96 NLRB 230;Hunt Coa-structionCo., 9C NLRB 814."Larry Baxter, a staff member of CAE (he succeeded Haugh as its representative inthe Modesto area, denied that there had been discussion at a CAB meeting of the "newpolicy" and that the organization has "any policy with reference to union securityclauses."Itmay be pointed out that Alcamo made no claim that CAE had adoptedthe "new policy" at the meeting.His testimony was that Haugh had told him about it,and the issue therefore is whether Haugh had done so.Moreover, as will appear below,Baxter gave other testimony which I do not credit.'sHaugh nowhere fixes the date when he informed Alcamo of his legal position. Puttingaside for the moment the form in which Haugh expressed his statutory construction toAlcamo, I have no doubt that he did so on February 5.14According to Rooker, Haugh took the position at the January 10 meeting that theRespondent, would not agree to a contingently effective union-shop provision.Rookerexpressed the belief that Haugh adhered to that position throughout the negotiations.Rooker kept no record of what occurred at given meetings.He appeared uncertainwhether he had attended all the meetings after the first, and he gave the impressionthat his recollection was faulty.Moreover, at no point in his testimony is there anyreference to the important point that Haugh took the position, after the negotiations hadbeen underway for a substantial period, that it was illegal to discuss the union-shop pro-posal prior to an authorization election. I do not credit the implication of Rooker'sclaim that Haugh clearly and consistently refused, prior to February 5, to agree to. acontingently operative union-shop clause in any form.15Before proceeding to a consideration of other evidence bearing on the Respondent'sgood faith, one more feature of the negotiations may be mentioned.The Union's vacationproposal incorporated the vacation benefits the employees already enjoyed.At the secondmeeting, however, Haugh proposed that the Union agree to a reduction in the vacationprivileges already in effect.The Union's proposal was subsequently adbpted.Haughexplained at the hearing that since the Union had proposed "some things . . . that theydon't expect to get," he had decided that his proposals would be such, as to give hintsome "trading cloth." In view of findings made below, it is unnecessary to pass on thecredibility of Haugh's explanation, although it may be noted that proposals for a reduc-tion in existing economic benefits are often devices used to undermine a bargainingunion'sstanding with employees. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDincrease effective on May 1. Zimmerman also stated that he realized that theemployees "were not making much and (that) the costof living was going up."Larkin replied that he did not believe that the Union would object tothe increase.Zimmerman then asked Larkin if the latter thought that the Company shouldannouncethe increase at that time or "just let it go." Larkin responded thathe "thought it would be a good idea to announce it" at that time. Rookerconcurred and said he would call a meeting of the employees for theevening.At quitting time that day the management assembled the employeesin Zimmer-man's office.There Zimmerman addressed them for abouta half hour, gen-eralizingabout the Company's growthand businessconditions,explaining thata reduction in force the concern had made sometime before had been necessitatedby business losses, and asserting that the firm had begun to make a profit"overnight" because of the Korean war, that he realized that the employees"needed more money" because the cost of living was rising, and that allemployees would be given a 10 percent increase effective May 1, providedthat the Wage Stabilization Board approved.Zimmermanalso intimated thatthe Union "had no part in" the increase. As he put it to the employees, "wewere doing it on our own." 16Larkin had been employed by the Respondent as a mechanic for about 21Ayears.He wasa member of the Union, but held no office, served on no com-mittee, and did not participate in the negotiations.Zimmermantestified that his reason for approaching Larkin was that "werecognizeMr. Larkin as kind of head of the union." Terming Larkin as"kind of an organizer for the union," Zimmerman stated that "every time[Larkin] got in the shop he wouldn't be on the job, he would be talking withsomeone about the Union." According to Zimmerman, he knew of Larkin'sactivities because "I could get up behind him [Larkin] and hear what wasgoing on, and some of the boys told me what he was saying."At the time of his conversation with Larkin, Zimmerman knew that Alcamowas the Union's business agent and that he had been handling the negotiationsfor the Union. Zimmerman had attended a number of the meetings, andBooker practically all of them, and both management officials were obviouslyaware of the fact that Larkin had not participated in the negotiations andthatAlcamo was the Union's spokesman. Zimmerman was asked at thehearing whether he had discussed the proposed increase with Alcamo, andhe replied with evasive demeanor, "I believe that we talked it over once, butI wouldn't say forsure.It seems to me we talked it over once, and I thinkifwe did, be made the same statement, to my recollection, as the other man,that the unions weren't opposed to the employees getting more money. Iwouldn't swear to that, and I am not going to say that is definite." Uponfurther interrogation, the witness subsequently agreed that he could not recalldiscussing the proposed increase with anybody connected with the Unionbut Larkin.In the light of the fact that the Union is located in Modesto, that Alcamoresides there, and that Zimmerman was fully aware of the negotiations andAlcamo's role in them, one may well question the credibility of Zimmerman'sexplanation of his reasons for approaching Larkin, particularly when measuredby his evasive treatment of the question whether he had discussed the increasewith Alcamo. In that regard, it may be noted that during the precedingnegotiationswith the Union, the Respondent had refused to agree to any16Findingswith respect to the conversation with Larkinand the subsequent meetingare based on a synthesis of testimony given by Larkinand Zimmerman.There is nosignificant difference in their respectiveversions. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.407Increases, and the Union finally agreed to wage scales for all but two classifica-tions (apparently involving two employees), which were the same as thosealready in effect in the establishment (the rates for the two classifications werestill under discussion when the negotiations ended).Against the background of the bargaining meetings, the timing of the announce-ment, the setting in which it was made, and the methods used to make it, Ifind that the Respondent's motivation was to bypass the Union and toinfluencethe votes of the employees in the authorization election" The complaint doesnot charge that the preelection announcement violated the Act.However, themethods used by the Respondent to bypass the Union and to defeat its effortsto secure a union shop are clearly relevant to the question whether the Respond-ent brought good faith to the bargaining table.The methods employed, duringthe period of the negotiations, in the attempt to remove the union-shop issuefrom the area of negotiation contribute to the conclusion that the Respondentdid not bargain in good faith.On July 23,1951, several months after the strike began,the Union wrote aletter to the Respondent,expressing a desire to resume negotiations and request-ing that the Company furnish the Union before such a resumption with a list ofthe "present employees with classificationsand ratesof pay."The Respondentreplied on July 24, 1951, to the effect that Zimmerman was out of town, that hewas expected back in 2 weeks,and that upon his return the Union's letter wouldbe referred to him.The Union wrote again on July 27,noting that Zimmermanwas away,but renewing its request for the information sought previously.TheCompany replied on July 31 to the effect that it did not feel free to furnish theinformation until Zimmerman's return and that as soon as he did so, the Union'sletters would be referred to him.This letter ended the correspondence.TheRespondent did not furnish the information requested,nor did it communicatewith the Union about the matter after Zimmerman's return.Rooker, who wrote the Respondent's letters, testified that Zimmerman wasaway for about a month after the last letter was written,and he expressed thebelief that he discussed the correspondence, "but we took no action," he ex-plained, "because we had been counselled in it and told what steps to take by theCalifornia Association of Employers.Their representative [Haugh] knew of theletters and we simply postponed action on them until we were counselled totake that action."According to Rooker, CAE gave the firm "no further adviceon this particular subject."Haugh stated that he helped Rooker write theCompany's letters and "Just completely overlooked replying to that letter ordiscussing it" with management officials because he was in the process of movingto southern California about the time Zimmerman returned.On October 1, 1951, one Larry Baxter succeeded Haugh as CAE representa-tive in the Modesto area. Baxter agreed that Haugh "attempted" to orient himfully concerning the Respondent's transactions with the Union, as well as thecontents of CAE's files.Baxter, however, denied that he had ever seen copiesof the correspondence or was aware of its existence.Toward the end of October, Baxter asked Alcamo to meet with him to attempta disposition of the controversy between the Union and the Respondent (the17 It may be notedthatin the prior proceeding against the Respondent,itwas chargedwiththe announcement of a wage Increaseshortly beforethe representation election.The Board, by adopting the TrialExaminer's findings,held thatthe announcement wasdesignedto preventthe organizationof the employees and thus violatedSection 8 (a) (1)of the Act.The preelectionannouncement involved in the prior proceeding was essen-tially ofthe same pattern as the one made before the union-authorization election.Thesame motivation sponsored both announcements. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDstrike was still in progress).Alcamo agreed and Baxter stated that he wouldarrange such a meeting with the management 15 Arrangements were then madefor a meeting in Baxter's office on the afternoon of November 15. Baxternotifiedboth Zimmermanand Rooker and was told that one or the other wouldbe pres-ent.Alcamo came at the appointedtime and remained for an hour or longer,but neither Zimmerman nor Rooker appeared. Baxter telephoned the Respond-ent's establishment but was unable to reach either individual.'According to Alcamo, he and Baxter held no discussion "whatsoever .on ourcontract because Mr. Baxter wanted to wait" (for Zimmermanor Rooker).Al-camo asserted that Baxter evidenced embarrassment because of the nonappear-ance of either of the Respondent's officers, that he and Baxter made an appoint-ment for a meeting at 2 p. in. on the following day, and that the CAE represent-ative promised that Zimmerman or Rooker or both would be present. Thenext day at the appointed time, Alcamo testified, he came to Baxter's office andwaited for Zimmerman or Rooker for about three-quarters of an hour, but neitherappeared.According to Alcamo, Baxter "again told me he wasembarrassedand he saidhe would have to get at the bottom to find out what the hell was cook-ing, and he told me he would arrange a later meeting."Baxter testified that he and Alcamo discussed the union-security and week-endpremium pay issues at the November 15 meeting, that each reiterated his prin-cipal'sprevious positions, and that neither offered any counterproposal.Hedenied making an arrangement to meet the following day and stated that he andAlcamo did not meet on November 16, asserting that on thatday he met arepresentative of a cannery union in themorning andwithsomeautomobiledealers at noon ; that the latter meeting lasted until 2 p. m.; and that after thesecond meeting he left for his home in Fresno.There is substantial reason to doubt that there was any discussionof issuesbetween Alcamo and Baxter on November 15. Baxter stated that they also dis-cussed a controversy involving another employer, R. B. MacBride Company, andit isprobable that business discussions were substantially confined to that con-cern.The conceded facts are that Baxter had only recently arrived in the areaand was a newcomer to the controversy ; that he had been informed by Zimmer-man that he or Rooker would attend ; that he waited for and expected one ofthe Company's officers to appear, putting in one or more telephone calls to theRespondent's place of business to ascertain why neither had appeared ; and that,as heput it, he "held no power of attorney" to dispose of any issue with theUnion.Be that as it may, the more important question is whether an appoint-ment was made for the next day and whether the meeting on that occasion tookplace.It may be noted in that regard that Baxter concedes that he told Alcamo,ae On directexamination,Baxter stated that he made the arrangements with Alcamo onthe telephoneHe denied that he made any mention on the telephone of who would bepresent.It is not clear however whether he told Alcamo on some otheroccasionthat themeeting would be arranged with the management. In fact, at one pointin his testimonyhe stated that he could not recall whether he had prior to Alcamo's visitinformed thelatter that he anticipated the presence of Zimmerman or Rooker.In any event, it isundisputed that he expected one or the other at the meeting."According to Baxter, Rooker returned his call, but it does not clearly appear whetherhe didsowhile Alcamo was in the office. Baxter asserted that Rookerexpressed hisregrets, stated that he had been detained by business, and proposed that another meeting bearrangedBaxter also testified that he told Alcamo about Rooker's call, but it does notclearly appear that he did so while Alcamo was in the office waiting fora representativeof the Company to attend. It may be that Baxter told Alcamo about thematter later.in view of the subsequent events, I am unable to accordany significantweight toBaxter'sversion ofRooker's alleged call, particularly as Rooker, although calledas a witness, gaveno explanationof his failure to appear. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.409when Zimmerman and Rookerfailed toappear onNovember 15, thatanothermeetingwould be held.Thus either Alcamo istelling the truth thata meetingwas held or Baxter did not keep his word that another meeting would be arranged(it is undisputedthat there was no meetingafter November 16)?°Moreover,there is evidence of evasiveness and a faulty recollection in Baxter's testimony.For example, in view of his statement that he had promised Alcamo on Novem-ber 15 that another meeting would be arranged, he was asked what he did toarrangesuch a meeting.He replied, "No definite time was set, if that is whatyou mean."He wastold that that was not what was meant, and the questionwas repeated.He then stated, "I contacted the Stanislaus Implement Company,and dueto the fact that the holidays were in theoffing,no time was set at thatparticular time for a specificmeeting."Asked if he communicated that informa-tion to Alcamo, he replied, "I don't recall," although at one point in another con-nection he stated that even with respect to the date of a telephone conversationhe could support his recollection from daily reports he submits to CAE.Baxter'sexplanationdoes not explain why no meetingwas arrangedafter theholidays,and the fact is that nodate was setfor a meeting either "at that particulartime" or at any other time. Another feature of the evidence adds support toAlcamo's testimony.He testified that when he met withBaxter onthe after-noonof November 16, the latter stated that earlier that day the cannery union'srepresentative had given him two pheasantsand some frozenfood packages.Baxter testified that he could not recall such a conversation.However, it isundisputed that the cannery union's representative did in fact give the pheasantsand the food to Baxteron the morningof November 16. The recordcontainsno explanation of how Alcamoknewthe detailed circumstances of the gifts toBaxter,except Alcamo's testimony that Baxter told him about the gifts on theafternoonof November 16, shortly after Baxter received them.I am convinced,and find,that Alcamo attended a prearranged meeting withBaxter on November16 as well as on November 15, and that Alcamo's version of what occurred atboth meetings is true.One final conversation between Alcamo and Baxter requires consideration.According to Alcamo, Baxter on a certain occasion spoke to him about a settle-ment of the differences between the Union and the MacBride concern. Alcamotestified that he told the CAE representative to communicate with him about thematter after a meeting of the Union on November 20. On November 23, Alcamostated, Baxter tried to reach him, but was unable to do so and left word atAlcamo's home for the Union's representative to telephone him at his home inFresno.Alcamo did so that evening, and his version of the conversation is thatthey discussed the MacBride matter ; that he told Baxter he was unable to doanything in that case ; that Baxter then termed the Union "a bunch ofdamn foolsin this area," and stated that the Union was "going to get the same thing atStanislaus" (as intheMacBride matter) ; and that when asked to explainwhat he meant by that, Baxter stated that "we aregoing tostall you for ayear" and that the Respondent would have a decertification election (as in theMacBride matter)."Baxter asserted that he tried to communicate with Alcamo on November 16concerning the "Stanislaus Implement negotiation [and] the R. B. MacBridepickets" and was unable to do so, and that Alcamo returned his call thatevening.11Baxter offered the explanation that he did not arrange a meeting because the "holidays[presumably Thanksgiving]were in the offing."However that does not explain why hearranged no meeting after the holidays passed.21The Board, on September 26, 1951, directed a decertification electionin a case involv-ing the Union and R.B. MacBride.See 96 NLRB No. 65. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the conversation,Baxter testified:"I can't repeat it word forword but during the course of the conversation I asked Mr.Alcamo if he weredelaying the negotiations at Stanislaus to the point where the employees wouldbe asking for decertification,as they did in the MacBride case."Baxter testifiedthat he could not recall Alcamo's reply.A number of infirmities appear in Baxter's testimony.Ignoring the fact thatthe credited testimony shows that Alcamo and Baxter had a meeting at thelatter's office on November 16, even Baxter's testimony suggests that he wasembarrassed by the failure of Zimmerman and Rooker to appear on November15, and it seems implausible that so soon after the Respondent's dereliction,Baxter,having full knowledge of the failure to keep the appointment, wouldcharge Alcamo with "delaying the negotiations."The context of Baxter's ver-sion fails to show what features of the conversation could have led to the remarkshe claims he made. On the other hand, Alcamo's account is to the effect thathe told Baxter he was unable to settle the MacBride matter, and the unionrepresentative's version suggests that that statement led Baxter to make theremarks imputed to him.Alcamo s account is more consistent than Baxter'swith the preceding pattern of events which bespeaks a design by the Respondentto dilute and deflect the Union's efforts to secure agreement on what the Unionregarded as one of the major features of its proposed contract.I credit Alcamo'sclaim that the telephone conversation occurred on November 23," and his versionof the conversation.I am unable to conclude from the mere fact that Baxter arranged the Novem-ber 15 and 16 meetings that the Respondent had a serious purpose to bargain ingood faith.There is some suggestion in the record that Baxter rather thanZimmerman or Rooker was the moving force in attempting to bring the Unionand the Respondent together.He testified that he was anxious to resolve thecontroversy and to secure removal of the picket line.He was new to the areaand to the controversy and it is not unlikely that he was ambitious to resolvetwo troublesome labor disputes in which CAE and the Union were involved, thosepertaining to the Respondent and R. B. MacBride. It may be that he assumedtoo much concerning the Respondent's willingness to bargain collectively withthe Union.The fact that Baxter failed, without plausible excuse, to keep hispromise to Alcamo to arrange another meeting and his statements to Alcamoon November 23 warrant an inference that his apparent disposition to bringthe Respondent and the Union together underwent a marked change at somepoint after November 16. In any event, the unavoidable facts are that theUnion made overtures in July for a resumption of negotiations, but that theRespondent made no effort to avail itself of the opportunity ; that Zimmermanand Rooker failed to attend the November meetings ; that they offered no ex-planation on the witness stand of their failure to do so ; that the Respondent'sevidence contains no credible explanation of Baxter's failure to keep hispromiseto arrange a meeting after November 16; and that subsequently Baxter revealeda purpose to delay the negotiations as a means of causing the Union to lose itsrepresentative status.I am unable to accord any significant weight to the fact that some agreementswere reached during the negotiations. In the first place, these were expresslymade "tentative" and were not to be "effective" until the execution of the "en-tire contract."Second, at least in terms of monetary benefits, the Respondentconceded little, if anything, of substance in the areas of accord.On such im-portant issues as vacations, wage scales, and the furnishing and laundering of23 Alcamo used his diary to refresh his recollection of the date of the telephoneconversation. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.411coveralls,whatever was agreed upon was already substantially in effect in theRespondent's establishment.Finally, the record presents no good reason not togive literal construction to Baxter's statement that the Respondent had a pur-pose "to stall you for a year and have a decertification election,"as had occurredin the MacBride case. The pattern of the Respondent's conduct during thepreceding year is explicable in terms of a purpose to achieve such a decerti-fication.The evidence establishes a dilatory and evasive approach prior to February 5to the Union's alternative proposal that the union-shop provisions be embodiedin a letter;a belated injection into the negotiations of a specious claim thatdiscussion of the union-shop proposal prior to an election was unlawful ; theavoidance by the Respondent for approximately 3 months of a definitive state-ment of its position on the union-shop proposal;a repeated failure by the Com-pany to avail itself of opportunities to resume negotiations;and the expressionof a purpose to use delay in the negotiations as a means of accomplishing thedestruction of the Union's representative status.Viewing the whole record, Ifind that the Respondent has failed and refused to bargain in good faith withthe Union concerning the union-shop proposal,rates of pay,wages, hours ofemployment,and other conditions of employment.The Respondent has therebyviolated Section 8(a) (1) and 8(a) (5) of the Act.C. The failure to reemploy SimsSims began his employment with the Respondent in the spring of 1950, andwas laid off on June 27,1950,by Robert J. Cruess, foreman of the Respondent'stractor shop.Slack business conditions,according to the explanation Cruessgave Sims,were responsible for the layoff.At Cruess'request, Sims left hisaddress and telephone number with the foreman.Sims made application to Cruess for employment on August 1, 1950,and againa few weeks later.The foreman told him in each instance that he "didn't needanyone."On the second occasion,Sims noticed an unfamiliar face in the paintshop and observed to Cruess that a new man had been hired.2iCruess respondedthat"we had to hire a painter,"whereupon Sims who, among other duties, hadworked in the paint shop,asked,"Well,what's the matter with giving me a buzzon it?"Cruess made no response.21Sims returned in November, spoke to Cruessabout a job,and was informed that "things were still about the same" and thathe was not needed.On that occasion,also, Sims saw an employee in the shopwhom he had not seen before.He inquired of Cruess about the new employee,and Cruess confirmed that he had hired the employee,stating that he "is a toptractor man."33 Sims testified that his second visit was In the latter part of August.The Respondent'srecords show that an employee(Pilgrim)was hired on September 1, and worked for atime in the paint shop.It is not improbable that Sims' second application was madeshortly after September 1.'* Cruess does not deny Sims' version of the quoted conversation,but the sense of histestimony is that he was not available on the occasion of Sims' second visit and did nottalk to Sims.Cruess'testimony reflects a faulty recollection at significant points.Forexample, Cruess, who was responsible for hiring tractor shop employees,exhibited difficultyin recalling whether new employees were at Work on occasions when Sims made his appli-cations.Moreover,there is some confusion in Cruess'testimony relating to periods whenSims applied for work.For example,Cruess attributed one important conversation, actu-ally held in February 1951,to some occasion in October or November 1951,only 2 or 3months before the hearing,although Cruess had testified to the conversation at the priorhearing.Sims appeared to me to have a substantially better recollection than Cruess.Findings with respect to Sims' application for work in 1950, what he observed in the,shop,and the substance of his conversations with Cruess,have been based on Sims'testi-mony, in the light of undisputed evidence reflected in the Respondent's records. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe charge in Case No. 20-CA-512 was filed on November 3, 1950, allegingthat Sims had been unlawfully terminated.An amendment to the charge wasfiled on January 24, 1951, effecting some changes not relevant here.A com-plaint was issued on January 25, 1951., and both the amended charge and thecomplaint were mailed to the Respondent on that date.21About a week later, on February 1, Sims called upon Cruess at the Respond-ent's place of business and asked "about chances of going to work." The fore-man stated that there were no openings. Sims pointed out that two new menhad been hired, and he asked the foreman: "What's the matter, you got me onyour shit list?"Cruess then told Sims, "I want to talk to you," and asked thelatter to step into the office.There, the foreman asked Sims if he had filed "abill against me."Sims denied that he had, whereupon Cruess asked him who haddone so, and Sims stated he did not know who had filed the "bill." Cruess ex-pressed the view that "the damn union must have," and Sims disclaimed anyknowledge about the matter. The foreman remarked, "Well, they are trying toget me up for firing you for union activities."Cruess asked Sims for the latter'saddress and telephone number, stating that he had lost it. Sims furnished theinformation 20The Respondent did not thereafter communicate with Sims abouta position, and he has not been employed by the Company since June 27, 1950.Cruess denied that he failed and refused to reemploy Sims because of thecharge filed in the prior proceeding.He also denied the receipt of instructionsfrom Zimmerman or Rooker not to hire Sims, or even discussing the filing ofthe earlier charge with any of the Company's officials. The credibility of hisdenials may be tested, at least in part, by evidence bearing on the Coinlriny'semployment of others after February 1., and the reasons Cruess advanced forpreferring other employees to Sims.Between February 1, 1951, and the date of the strike, the Respondent hireda substantial number of individuals, some for work in the tractor shop, andothers variously for the implement, pump, and welding shops. In the tractorshop, the Respondent hired two mechanic's helpers, a janitor, and a mechanic;,in the implement shop, four helpers ; in the welding shop, four welders ; and inthe pump shop, one helper.27Cruess touched on the experience of the two helpers he hired for the tractorshop after February 1.The foreman professed difficulty in recalling one helper,Mitchell, who was hired on April 11. Cruess testified that he could not place25 Judicial notice has been taken of the Board's records with respect to the charge,amendment thereof, and the complaint in Case No. 20-CA-512.Findings made above arebased on with respect thereto the Board's records.28Findings with respect to the conversation on Februa y 1 are based,in the main, onSims'substantially undisputed testimony.Cruess' version on direct examinationis scantand, for all that appears in it, there was no conversation concerning the filing of a "bill."Under cross-examination, excerpts from Cruess' testimony at the prior hearing were readto him. It appears from that, that he testified at the earlier hearing that he asked Simsifhe had "filed any complaint against the Company, including myself [Cruess] on anunfair labor practice."Cruess acknowledged that he had so testified and that he gavetestimony that he had put Sims at the bottom of a list of applicants and had so informedSims.27Decision was reserved on the Respondent's motion to strike evidence bearing on em-ployees hired in the implement, pump, and welding shops.The employees hired in theimplement and pump shops were helpers.Sims has been a mechanic since 1924 and atthe time of the hearing was employed at $2.135 per hour in the general repair and over-haul of trucks, tractors, and cranes. It is not unreasonable to assume that he was quali-fied to work as it helper in the implement and pump shops, as well as in the tractor shop.The record contains insufficient information on the work of the welding shop and thescope of the welders' work.There is, however, some suggestion in Cruess' testimonythat Sims"possibly"did some acetylene(gas)welding,although no electric welding.The motion to strike is denied. STANISLAUSIMPLEMENT AND HARDWARE CO., LTD.413the employee, but at a later point in the record, he recalled that Mitchell had"had some experience (in) driving tractorsand someexperience on ranches,but not in the shop." Cruess asserted that the other mechanic's helper, a mannamed Ehlert who was hired on March 1, had had "quite a bit of experience ...as a layout man, laying out steel, ... in some sort of manufacturing" and.had operated a "kind of a combination service station and repair shop" in LosAngeles.According to Cruess, all this led him to believe that "maybe Ehlert,might develop into a better man than Sims." Cruess admitted, however, that heknew little about Ehlert's work as a "layout man."He also agreed that, except"indirectly," there is no connection between engines and the "laying out of steel,"and the witness offered no explanation of what he meant by "indirectly."Although he admitted that he could not place Mitchell, Cruess intimated thathe hired Mitchell "for the samereasonthat I hired Ehlert." Cruess alsoofferedthe explanation that lie preferred such employees as Ehlert and Mitchell because"Sims' manner of speech at times was rather vulgar and I figured that that kind,of language shouldn't be used in the shop, especially around where customersare coming in."The record contains a number of factors which prevent acceptance of Cruess',claim that the charge in the prior proceeding had no connection with his failureto reemploy Sims. First, there is no claim that Sims' work was inferior to thatof other helpers who were hired. Sims has been a mechanic since 1924 and atthe time of the hearing was earning $2.135 an hour as a truck, tractor, and cranemechanic.Cruess was familiar with Sims' work, whereas Mitchell and Ehlert,were lacking in tractor shop experience, and the foreman knew that such wasthe case. Second, Cruess never rebuked or reprimanded Sims for vulgarity, nordid the foreman even discuss it with Sims. Cruess at no point told him that thelatter was not reemployed because he used coarseexpressions.And it may benoted that when Cruess hired Ehlert and Mitchell, he made no inquiry to deter-minetheir propensity for using vulgar terms.Third, Cruess gave contradictoryand evasive testimony on the subject of Sims' alleged use of vulgarexpressionsin the presence of customers. Initially, asked whether he had heardSims usesuch terms in the presenceof customers,the foreman replied, aftersome hesi-tation, "I believe so." Cruess' demeanor in responding to the questionsuggestedthe possibility that he had no knowledge concerning the matter,and he was,therefore asked whether he knew that Sims had in fact used vulgarity in thepresence of customers.Cruess answered irresponsively :"Not exactly.Inother words, it was pretty hard for him to say anything without using vulgarlanguage."In view of the nature of Cruess' reply, the question was repeatedand he then admitted that he had no knowledge on the subject. Fourth, J. D.Taylor, a mechanic who had worked in the tractor shop for about 4 years priorto the strike (he participated in it), testified credibly thata certain mechanicwho had intermittent employment both before and afterSims'termination in-dulged in vulgar language quite extensively.There is no evidence that the em-ployee in question was ever reprimanded or rebuked, and he was not denied em-ployment.Fifth,Cruess gave self-contradictory testimony on thequestionwhether he had discussed the charge in the prior proceeding with the Company'sofficials.Asserting that the question of Sims' reemployment was solely hisresponsibility, he denied initially that he had even discussed the charge in theprior proceeding with any of the Company's officials.Undercross-examina-tion he at first repeated his denial, but later admitted that he had discussed thecharge with one or more representatives of management, although he statedthat he could not recall with whom he had had the discussion. Significantly, hesupposedthat such a discussion took place "shortly after the company knew that 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charge was filed against them."Moreover, after his initialdenial,he volun-teered the statement that he asked someone (presumably a management official,although he did not identify the individual) "whether his [Sims'] charge withthe Labor Board against the company would have any hearingon me rehiringhim ornot."Cruess did not state whatresponsehe got to hisquestion.Finally, Cruess admitted giving testimony at the prior hearing to the effectthat when Sims applied for work in February, the latter inquired if his applica-tion was "at the bottom of the list," and that he (Cruess) replied that such wasthe case and that several applicants were ahead of Sims. Clearly, seniority ofapplication was not the criterion used in selecting Ehlert and Mitchell, if not in-deed others as well. Against that background, and in the light of the discussionconcerning the filing of the "bill" during the same conversation, the statementthat Sims' application would be placed at the bottom of a list adds support tothe conclusion that the Respondent entertained discriminatory motives towardSims.Copies of the amended charge and the complaint arrived at theRespondent'sestablishment only a few days before Cruess interrogated Sims about the "bill."It isquite apparent that what Cruess had in mind by referring to the "bill" wasthe charge filed against the Respondent.That is made clear by Cruess' testi-mony at the prior hearing that he asked Sims if the latter had "filed any com-plaint against the Company, including myself (Cruess) on an unfair laborpractice."In that setting, measured by the infirmities in Cruess' testimony,both the conversation and the foreman's subsequent failure tohire Sims assumeconcrete meaning. I find that after February 1, 1951, the Respondent discrim-inatorily failed and refused to employ Sims because of the filing of the chargeand its belief that Sims had filed it or was responsible for its filing.A question arises concerning the date when the Respondent actually failedto give an available opening to Sims. Although the Respondent hired employees(Pilgrim and Smith) prior to February 1, 1951, to do work for whichSims wasqualified,the Trial Examiner in the prior proceeding expressly found that no dis-crimination occurred prior to February 1.No exceptions were filed, and theBoard adopted that finding, precluding any to the contrary.The Respondenthired a mechanic (Henderson) for the tractor shop on Februrary 5, 1951.Hewas the firstperson hired after February 1. It is not unlikely thatSims wasqualified to perform the same type of work as Henderson. There is also evidencethat Zimmerman complimented Sims for his work on June 27 and predictedthat if Sims continued his "good work," he would "get on top, get top wages."However, paraphrasing a recent holding of the Board 28 in an issue having someresemblance to that involved here, a finding that aims would have attainedthe position of mechanic "involves too much speculation [on this record] as to aseries of contingent events."The Respondent hired a helper (Metzler) for theimplement shop on February 7. Although Sims was employed in the tractorshop, I have no doubt that he was qualified to do the helper's work in the im-plement shop 2° I therefore find that the Respondent failed and refused to giveSims employment on and after February 7, 1951.The Respondent pointed out at the hearing that the Board in Case No. 20-CA-512 "ordered that the complaint be dismissed insofar as it alleges that the Re-spondent discriminatorily discharged and thereafter failed and refused to rein-state" Sims.The Respondent, apparently referring to the phrase "thereafter28 AlaskaSteamship Company,93 NLRB 22.° It may be noted that during the negotiations, the Union and the Respondent agreedon a single classification and wage scale for all helpers. STANISLAUS IMPLEMENT AND HARDWARE CO., LTD.415`failed and refused to reinstate,"urges that the Board's prior order requires adismissal of the allegation pertaining to Sims in this proceeding.However, theIntermediate Report in the earlier case makes it clear that the Trial Examinerbased his finding that no discrimination occurred on events prior to February1951, and that he expressly declined to pass on the question whether Sims wasdenied reemployment in February or thereafter because a charge had been filed.The Trial Examiner noted that the complaint before him contained no such allega-tion and that no such contention was advanced at the hearing,and he observedthat he was "unable to say" that the relevant question "was fully litigated." Ifind no merit in the Respondent's claim.One final question remains for disposition, although apparently not raisedby the Respondent. Section 8 (a) (4) makes it unlawful "to discharge or other-wise discriminate against an employee becausehehas filed charges or giventestimony under this Act" (emphasis supplied).The Union,and not Sims, filedthe charge in the prior proceeding.The Board has held that where a union filesa charge on behalf of an individual, the mere fact that the latter did not actuallyfile it himself does not preclude a finding that the employer violated Section 8(a) (4)80 There is no evidence that Sims specifically authorized or directedthe Union to file the charge.However, tacit authority may be inferred fromthe whole context of the relationship between Sims and the Union and thelatter's controversy with the Respondent. Sims was not only a member of theUnion, but the first organizational meeting of the Respondent's employees washeld at his home. Officials of the Union attended, and employees present joinedthe organization.Zimmerman interrogated Sims concerning the meeting, andsuch interrogation was expressly found to bean unfairlabor practiceand reliedupon, at least in part, to support the allegation of discrimination, in the pro-ceedings arising from the charge in Case No. 20-CA-512. One reasonwhyem-ployees join unions is for mutual aid and protection,and it may be assumed, inthe light of Sims' union activity, that that was a factor in his membership, par-ticularly if one bears in mind that he participated in the strike by picketing theRespondent's premises,although not an employee.What the Union did in filingthe charge was to take steps to aid and protect its members and in that aspect itfulfilled and executed a purpose for which Sims joined, thus in effect acting ashis agent 81Moreover,quite apart from the question whether the Union exer-cised an implied or tacit agency, the evidence establishes that the Respondentassumed that Sims had filed the charge or was responsible for its filing. TheIndividual who is erroneously assumed to have filed a charge and is discriminatedagainst because of the assumption is as much the victim of discrimination andmay be as inhibited in the exercise of rights guaranteed by Section 7 as one whosuffers reprisal because he has actually filed a charge.In both cases the em-ployer's motive is the same. I do not believe that the phrase "because he hasfiled a charge" was designed merely to describe a protected group, namely, thosewho actually file.The more reasonable interpretation is that the purpose ofthe phrase is to describe a prohibited reason or motivation for discharge. Soconstrued, the statute forbids discrimination as much where it is motivated byan erroneous assumption that an individual has filed a charge as it does wherethe assumption is correct."Burnside Steel Foundry Company,63 NLRB 129,136;Briggs Manufacturing Com-pany,75NLRB 569, 572.311 attach no significance to the fact that Sims denied to Cruess that he had filed thecharge.It is not unusual for an employee to disclaim responsibility for engaging in anactivity protected by law.Such denials are frequently used as a shield against possiblereprisal. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn failing and refusing to employ Sims as found above,the Respondent violatedSection 8(a) (1) and 8(a) (4) of the Act.IV.THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,.have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYThe evidence reveals an underlying opposition by the Respondent to the policiesand objectives of the Act. I find that the unfair labor practices disclosed by therecord are closely related to other unfair labor practices prescribed by thestatute, and that a danger of their commission in the future is to be anticipatedfrom the conduct of the Respondent in the past. In order to make effective theinterdependent guarantees of Section 7, it is necessary, therefore, that it berecommended to the Board that its order be made coextensive with the threat of.future disregard by the Respondent of its statutory obligations.Having found that the Respondent has engaged in unfair labor practices vio-lative of Section 8 (a) (1), (4), and (5) of the Act, I shall recommend that it!cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discriminatorily failed and refused tohire Joseph B. Sims on and after February 7, 1951, because of the filing ofthe charge in Case No. 20-CA-512, whether the Respondent's conduct be viewedas a violation of Section 8 (a) (1) or Section 8 (a) (4), or of both, Ishall recommend that the Respondent offer Sines immediate employment asa mechanic's helper in the tractor shop or a substantially equivalent position',including, but without limitation thereto, the position of helper in the imple-ment shop or pump shop, without prejudice to his seniority and other rightsand privileges, and to make him whole for any loss of pay he may have suf-fered, by reason of the discrimination against him, by payment to him of a sumof money equal to his loss of wages between and including February 7, 1951,to the date of the offer of employment." Sims' loss of pay shall be computedon the basis of each separate quarter or portion thereof from February7,1951, to the date of a proper offer of employment. The quarterly periodsshall begin with the respective first days of Januaiy, j pril, July, and October.Loss of pay shall be determined by deducting from a sum equal to that which31 In accordance with the Board's consistent interpretation of the term, the expression"former or a substantially equivalent position" is intended to mean "former positionwherever possible, but if such position is no longer in existence, then to a substantiallyequivalent position."SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 NLRB 827.33The fact that the record in this proceeding is Insufficient to support a finding thatSims would have been promoted out of a helper's classification should not be construedas precluding a finding in any future proceeding to determine the scope of the Respondent'swage liability that Sims would have been promoted after February 7. If in fact such apromotion would have occurred, it may be that the General Counsel and the Respondentcan reach agreement on the matter in the process of effectuating compliance with theBoard's order.Nothing herein is to be construed as precluding such an agreement orany future findings concerning the promotion question and the extent of the Respondent'sliability for back pay. STANISLAUSIMPLEMENTAND HARDWARE CO., LTD.417Sims,but for the discrimination,normally would have earned in the Respondent'semploy ineachsuch quarter or portionthereof, hisnet earnings,"ifany,in other employment during thatperiod.Earningsin onequartershall haveno effect upon the back-pay liabilityfor anyother quarter.The Respondentshall,upon request, make available to the Boardand its agents all recordspertinent to an analysis of the amount due as back pay or to the directionthat the Respondent offer him employment.Havingfound that the Respondenthas failedand refusedto bargain in goodfaithwith the Union as the exclusive representative of its employees Inan appropriate unit, and since such failure and refusal constitutea refusalto bargain collectively within themeaning ofthe Act,I shall recommendthat the Respondent be directed to bargain collectively with the Union as therepresentative of such employees, with respect to lawful requirements that theyjoin the Union, rates of pay,wages,hours of employment, and other condi-tions of employment, and ifan agreementis reached, to embody itsterms in asigned agreement.Havingfound that the Respondent, in violation of Section 8 (a) (1) ofthe Act, has interfered with, restrained, and coerced employees in the exerciseby them of rights guaranteed by Section 7 of the Act, I shall recommend thatthe Respondent be directed to cease and desist therefrom in the future.Upon the basis of the foregoing findings of fact and of the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAw1. International Association of Machinists, District Lodge No. 41,is a labororganizationwithin the meaning of Section 2 (5) of the Act.2.All of the employees in the Respondent's place of business at Modesto,California,who are employed in the tractor, welding, and implement andpump shops, including the truck driver and janitors in these shops, but ex-cluding all other employees,assistantforemen, and all othersupervisors asdefined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.3. International Association of Machinists, District Lodge No. 41, was onDecember 22, 1950,and at all times sincehas been, the exclusive representativeof all the employees in the aforesaid appropriate unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of the Act.4.By failing and refusing on various occasions during the period from andafter January 3, 1951, to bargain collectively with International Association ofMachinists, District Lodge No. 41, as the exclusive representative of its em-ployees in the appropriate unit, the Respondent has engagedin and is engagingin unfair labor practices, within the meaning of Section 8 (a) (5) of the Act.5.By discriminating against Joseph B. Sims because he had filed a chargeor because the Respondent believed that he had filed a charge or was responsiblefor such filing, the Respondentengaged inand is engaging in unfair labor prac-tices, within the meaning of Section 8 (a) (4) of the Act.6.By interfering with, restraining, and coercing its employees in the exer-cise by them of the rights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices, within themeaningof Section 8 (a) (1).IFor the meaning ofthe term "net earnings,"seeCrossettLumber Co.,8 NLRB 440. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and 2(7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuantto therecommendationsof a TrialExaminerof the National LaborRelationsBoard, andin order to effectuate the policiesof the National LaborRelationsAct, we hereby notify ouremployees that :WE WILL NOTfail or refuseto employ any individual,or otherwise dis-criminateagainst him, becausebe hasfiled a charge with theNationalLabor Relations Board or because we believe that suchindividual has fileda chargeor is responsiblefor such filing.WE WILL NOT in any othermanner interferewith, restrain,or coerce ouremployees in the exercise of the right to self-organization, to form,join, orassist labororganizations, to join orassist INTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICTLODGENo. 41, to bargain collectivelythrough repre-sentatives of their own choosing, and toengagein concerted activities forthe purpose of collectivebargainingor other mutual aid or protection,and to refrain from any or all of such activities, except to the extent thatsuch right may be affected byan agreementrequiring membershipin a labororganizationas a condition of employment, as authorizedin Section 8 (a)(3) of the Act.WE WILL offer JOSEPH B.SIMs immediateemploymentas a mechanic'shelper in the tractorshop or a substantiallyequivalentposition,withoutprejudice to his seniorityrights and privileges,and make him whole forany lossof pay hesuffered as a result of our discrimination against him.WE WILL bargain collectivelyin good faith with INTERNATIONAL Asso-CIATION OF MACHINISTS,DISTRICTLODGE No.41, as the exclusive representa-tive of the employees in the appropriateunit describedbelow withrespectto lawfulrequirementsthat theyjoin the union,rates of pay,wages, hoursof employment, and other conditions of employment,and if an agreementis reached, embody itin a signed agreement.The bargaining unit consistsof :All of the employees in our place of business at Modesto, California,who are employed in the tractor, welding, and implement and pumpshops, including the truck driver and janitors in these shops, but exclud-ing all other employees, assistant foremen, and all othersupervisorsas defined in the National Labor Relations Act.STANISLAIISIMPLEMENT AND HARDWARECOMPANY, LTD.,Employer.Dated--------------------By ------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.